                                       extension of Defendant's deadline to respond to the Complaint.
                                  2

                                  3     Dated this 9th day of March, 2020.            Dated this 9th day of March, 2020.
                                  4

                                  5    SMITH LARSEN & WIXOM                            PRICE LAW GROUP, APC
                                  6

                                  7     Isl Michael B. Wixom                          Isl Steven A. Alpert (with permission)
                                        Michael B. Wixom, Esq.                         Steven A. Alpert
                                  8     Nevada Bar No. 2812                            Nevada Bar No. 8353
                                        1935 Village Center Circle                      5940 S. Rainbow Blvd.
                                  9     Las Vegas, NV 89134                             Suite 3014
                                  10    Attorneys for D efendant                       Las Vegas, NV 89118
                                        Westlake Services, LLC                          Attorneys for Plaintiff
                                  11

                                  12

            )£ UJ
                          0
                          '"
                          0       13
            e:::: ...J .._,. N
�
                 - "'�
            <(UMV1
            0.. 0,::- N

         U)�u oo 8                14          IT IS SO ORDERED:
a'8      >-wffic5t::.
         ;z:���z::
         f.Ll�1-<X                15
         o::ccuz .
VJ       QO,::
           UJOVlg
                 Lll    . N       16
         f-1-<< ,,...                                                            UNITED STATES MAGISTRATE JUDGE
         f-@..J@f;!
         <(U:::> N                17
            vi>v,;,                                                          DATED:           March 10, 2020
�           ..Jin<(o
            ..J rf") _J r--
:::r::
            -a,.
            :r:-
                        �
                           ...J   18

                                  19
r./}                              20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                                                                          2
